SuPpREME CouRT
OF
NevaDA

LQ) 197A. GER

IN THE SUPREME COURT OF THE STATE OF NEVADA

TERESA GUBLER AND MARGARET R. No. 84926
LEAVITT, INDIVIDUALLY AND AS
CO-SPECIAL ADMINISTRATORS OF

THE ESTATE OF MARIA HEATON,
DECEASED, F I L E D
Appellants, :
: pe ants AUG 29 2022

ELLIS, BANDT, BIRKIN, KOLLINS &
WONG, PLLC, A NEVADA DOMESTIC
PROFESSIONAL LIMITED LIABILITY
COMPANY, D/B/A DESERT
RADIOLOGY; SHELIN AGRAWAL &
HYER, PLLC, A NEVADA DOMESTIC
PROFESSIONAL LIMITED LIABILITY
COMPANY, D/B/A DESERT
RADIOLOGY; AND FARHAD SANI,
M.D.,
Respondents.

 

DEPUTY CLERK

 

 

ORDER DISMISSING APPEAL

This is an appeal from a district court order granting a motion
to dismiss. Kighth Judicial District Court, Clark County: Joseph Hardy,
Jr., Judge.

This appeal was docketed on June 27, 2022. The notice of
appeal was filed by counsel on behalf of Maria Heaton, and the original
caption of this appeal identified Maria Heaton, an individual, as appellant.
‘The case appeal statement and docketing statement were filed on July 19,
2022. Because these documents indicated that Maria Heaton was deceased
and Teresa Gubler and Margaret R. Leavitt were proceeding with this
appeal on behalf of Maria Heaton’s estate, on July 20, 2022, this court sua

sponte modified the caption consistent with the caption on this order.

 

 
 

 

z2- 2ST _

 
Respondents objected to the modification of the caption and
filed a joint motion to dismiss this appeal. The district court dismissed the
underlying matter following Maria Heaton’s death because no proper party
had been substituted pursuant to NRCP 25(a)(1). Respondents asserted
that because neither Teresa Gubler nor Margaret R. Leavitt were named as
parties of record in the trial court below or made an appearance in the
underlying matter, neither of them had standing to bring or maintain this
appeal.

On August 8, 2022, this court issued an order stating that
Teresa Gubler and Margaret R. Leavitt, as co-special administrators of
Maria Heaton’s estate, could pursue this appeal on behalf of the estate of
Maria Heaton. See NRAP 43(a)(1), (3). That order further noted that the
substitution of them in the place of Maria Heaton, an individual, in this
appeal and the modification of this court's caption was premature because
counsel had not filed a motion to substitute Teresa Gubler and Margaret R.
. Leavitt in their capacity as co-special administrators of the estate of Maria
Heaton as appellants in this appeal. See id. This court further noted that
unless Teresa Gubler and Margaret R. Leavitt were properly substituted in
this appeal, this appeal would be subject to dismissal. See generally Brass
v. State, 129 Nev. 527, 528, 306 P.3d 393, 394 (2018) (holding that “ifa party
dies pending review of his appeal, the appeal will be dismissed unless the
decedent’s personal representative is substituted in as a party to the
appeal”); Walker v. Burkham, 68 Nev. 250, 253-54, 229 P.2d 158, 160 (1951)
(upon the death of a party, an action may not proceed until a personal
representative is substituted for the decedent). Therefore, this court
deferred ruling on the motion to dismiss and directed counsel for appellant

to comply with NRAP 48(a)(1) within 7 days. Counsel for appellant was

Supreme Court
OF
Nevapa

(O) LATA oe

bo

 

  
  

ou?

 

 

 
SupRemMe Court
OF
NEVADA

(0119974 RE
2 ee

cautioned that failure to comply would result in the dismissal of this appeal.
To date, counsel for appellant has not comphed. Accordingly, we grant
respondents’ joint motion to dismiss this appeal and we

ORDER this appeal DISMISSED.

 

__ 5 a AA, 3, Q th
Hardesty Stiglich

cc: Hon. Joseph Hardy, Jr., District Judge
Ara H. Shirinian, Settlement Judge
Law Office of Travis I. Shetler, PC
Messner Reeves LLP
McBride Hall
Eighth District Court Clerk